On the court’s own motion, its decision of July 8, 1963 {ante, p. 755), is amended to read as follows: In an action to recover damages, in which the amended complaint alleges for a third cause of action that all the defendants conspired to deprive plaintiff of the benefits of his employment contract with the Board of Education of Consolidated Union Free School District No. 5, Town of Southold, and caused its premature termination, the defendants Daniel T. Smith et al., individually and as members of the said Board *835of Education appeal from an order of the Supreme Court, Suffolk County, dated February 18, 1963, which denied their motion to dismiss for patent insufficiency the said third cause of action (Rules Civ. Frac., rule 106, subd. 4). Order reversed, with $10 costs and disbursements; motion granted and third cause of action dismissed as against all the moving defendants (appellants) individually and as members of said Board of Education. In our opinion, the third cause of action, which is pleaded against the moving defendants and the defendant Allardt, Jr. (an architect), fails to set forth a cause of action for prima facie tort, intentional falsehood or conspiracy to induce a breach of the contract between the plaintiff and the board. Nor, in our opinion, does this cause of action allege facts sufficient to constitute a justiciable claim of any kind against the moving defendants. Christ, Acting P. J., Rabin and Hopkins, JJ., concur; Brennan, J., concurs in the result; Hill, J., not voting.